
	
		I
		112th CONGRESS
		1st Session
		H. R. 1411
		IN THE HOUSE OF REPRESENTATIVES
		
			April 7, 2011
			Mr. Bilirakis
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Homeland Security, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Homeland Security Act of 2002 to ensure
		  continuation of the Metropolitan Medical Response System Program, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Metropolitan Medical Response System
			 Program Act of 2011.
		2.Metropolitan
			 Medical Response System Program
			(a)AmendmentTitle
			 V of the Homeland Security Act of 2002 (6 U.S.C. 311 et seq.) is amended by
			 adding at the end the following:
				
					526.Metropolitan
				Medical Response System Program
						(a)In
				GeneralThe Secretary shall conduct a Metropolitan Medical
				Response System Program, that shall assist State and local governments in
				preparing for and responding to public health and mass casualty incidents
				resulting from acts of terrorism, natural disasters, and other man-made
				disasters.
						(b)Financial
				Assistance
							(1)Authorization of
				grants
								(A)In
				generalThe Secretary,
				through the Administrator of the Federal Emergency Management Agency, may make
				grants under this section to State and local governments to assist in preparing
				for and responding to mass casualty incidents resulting from acts of terrorism,
				natural disasters, and other man-made disasters.
								(B)ConsultationIn
				developing guidance for grants authorized under this section, the Administrator
				shall consult with the Assistant Secretary, Office of Health Affairs.
								(2)Use of
				fundsA grant made under this
				section may be used to support the integration of emergency management, health,
				and medical systems into a coordinated response to mass casualty incidents
				caused by any hazard, including—
								(A)to strengthen
				medical surge capacity;
								(B)to strengthen mass prophylaxis capabilities
				including development and maintenance of an initial pharmaceutical stockpile
				sufficient to protect first responders, their families, and immediate victims
				from a chemical or biological event;
								(C)to strengthen
				chemical, biological, radiological, nuclear, and explosive detection, response,
				and decontamination capabilities;
								(D)to develop and
				maintain mass triage and pre-hospital treatment plans and capabilities;
								(E)for
				planning;
								(F)to support efforts
				to strengthen information sharing and collaboration capabilities of regional,
				State, and urban areas in support of public health and medical
				preparedness;
								(G)for medical
				supplies management and distribution;
								(H)for training and
				exercises;
								(I)for integration and coordination of the
				activities and capabilities of public health personnel and medical care
				providers with those of other emergency response providers as well as other
				Federal agencies, the private sector, and nonprofit organizations, for the
				forward movement of patients; and
								(J)for such other
				activities as the Administrator provides.
								(3)Eligibility
								(A)In
				generalExcept as provided in subparagraph (B), any jurisdiction
				that received funds through the Metropolitan Medical Response System Program in
				fiscal year 2010 shall be eligible to receive a grant under this
				section.
								(B)Performance
				requirement after fiscal year 2012A jurisdiction shall not be
				eligible for a grant under this subsection from funds available after fiscal
				year 2012 unless the Secretary determines that the jurisdiction maintains a
				sufficient measured degree of capability in accordance with the performance
				measures issued under subsection (c).
								(4)Distribution of
				funds
								(A)In
				generalThe Administrator shall distribute grant funds under this
				section to the State in which the jurisdiction receiving a grant under this
				section is located.
								(B)Pass
				throughSubject to subparagraph (C), not later than 45 days after
				the date on which a State receives grant funds under subparagraph (A), the
				State shall provide the jurisdiction receiving the grant 100 percent of the
				grant funds, and not later than 45 days after the State releases the funds, all
				fiscal agents shall make the grant funds available for expenditure.
								(C)ExceptionThe
				Administrator may permit a State to provide to a jurisdiction receiving a grant
				under this section 97 percent of the grant funds awarded if doing so would not
				result in any jurisdiction eligible for a grant under paragraph (3)(A)
				receiving less funding than such jurisdiction received in fiscal year
				2009.
								(5)Regional
				coordinationThe Administrator shall ensure that each
				jurisdiction that receives a grant under this section, as a condition of
				receiving such grant, is actively coordinating its preparedness efforts with
				surrounding jurisdictions, with the official with primary responsibility for
				homeland security (other than the Governor) of the government of the State in
				which the jurisdiction is located, and with emergency response providers from
				all relevant disciplines, as determined by the Administrator, to effectively
				enhance regional preparedness.
							(c)Performance
				measuresThe Administrator, in coordination with the Assistant
				Secretary, Office of Health Affairs, and the National Metropolitan Medical
				Response System Working Group, shall issue performance measures within one year
				after the date of enactment of this section that enable objective evaluation of
				the performance and effective use of funds provided under this section in any
				jurisdiction.
						(d)Metropolitan
				Medical Response System Working Group definedIn this section, the term National
				Metropolitan Medical Response System Working Group means—
							(1)10 Metropolitan
				Medical Response System Program grant managers, who shall—
								(A)include one such
				grant manager from each region of the Agency;
								(B)comprise a
				population-based cross section of jurisdictions that are receiving grant funds
				under the Metropolitan Medical Response System Program; and
								(C)include—
									(i)3
				selected by the Administrator; and
									(ii)3 selected by the Assistant Secretary,
				Office of Health Affairs; and
									(2)3 State officials who are responsible for
				administration of State programs that are carried out with grants under this
				section, who shall be selected by the Administrator.
							(e)Authorization of
				appropriationsThere is authorized to be appropriated $41,000,000
				to carry out the program for each of fiscal years 2012 through
				2016.
						.
			(b)Clerical
			 amendmentThe table of contents in section 1(b) of such Act is
			 amended by adding at the end of the items relating to title V the following new
			 item:
				
					
						Sec. 526. Metropolitan Medical Response System
				Program.
					
					.
			3.Metropolitan
			 Medical Response Program review
			(a)In
			 generalThe Administrator of the Federal Emergency Management
			 Agency, the Assistant Secretary, Office of Health Affairs, and the National
			 Metropolitan Medical Response System Working Group shall conduct a review of
			 the Metropolitan Medical Response System Program authorized under section 526
			 of the Homeland Security Act of 2002, as added by section 2 of this Act,
			 including an examination of—
				(1)the goals and
			 objectives of the Metropolitan Medical Response System Program;
				(2)the extent to
			 which the goals and objectives are being met;
				(3)the performance
			 metrics that can best help assess whether the Metropolitan Medical Response
			 System Program is succeeding;
				(4)how the
			 Metropolitan Medical Response System Program can be improved;
				(5)how the Metropolitan Medical Response
			 System Program complements and enhances other preparedness programs supported
			 by the Department of Homeland Security and the Department of Health and Human
			 Services;
				(6)the degree to
			 which the strategic goals, objectives, and capabilities of the Metropolitan
			 Medical Response System Program are incorporated in State and local homeland
			 security plans;
				(7)how eligibility for financial assistance,
			 and the allocation of financial assistance, under the Metropolitan Medical
			 Response System Program should be determined, including how allocation of
			 assistance could be based on risk;
				(8)whether the
			 Metropolitan Medical Response System Program would be more effective if it were
			 managed as a contractual agreement; and
				(9)the resource
			 requirements of the Metropolitan Medical Response System Program.
				(b)ReportNot
			 later than 1 year after the date of enactment of this Act, the Administrator
			 and the Assistant Secretary, Office of Health Affairs shall submit to the
			 Committee on Homeland Security of the House of Representatives and the
			 Committee on Homeland Security and Governmental Affairs of the Senate a report
			 on the results of the review under this section.
			(c)ConsultationThe
			 Administrator of the Federal Emergency Management Agency shall consult with the
			 Secretary of Health and Human Services in the implementation of subsection
			 (a)(5).
			(d)DefinitionIn
			 this section the term National Metropolitan Medical Response System
			 Working Group has the meaning that term has in section 526 of the
			 Homeland Security Act of 2002, as added by section 2 of this Act.
			4.Technical and
			 conforming amendmentSection
			 635 of the Post-Katrina Management Reform Act of 2006 (6 U.S.C. 723) is
			 repealed.
		
